Opinión disidente emitida por el Juez Asociado
Señor Go-rrada Del Río.
La mayoría de este Tribunal ha emitido una opinión Per Curiam en la que, en síntesis, ratifica la opinión Per Curiam emitida el 20 de noviembre de 2004.
En respuesta a esa opinión mayoritaria de 20 de no-viembre, emitimos una de nuestra parte para expresar nuestro disenso por, entre otras razones, entender que no estaban presentes los requisitos que, según la ley, han de ser satisfechos para que proceda el recurso de certificación solicitado, y por entender que no estábamos ante un caso o controversia justiciable según los criterios establecidos por la jurisprudencia de este Tribunal y del Tribunal Supremo de Estados Unidos. Véase Suárez v. C.E.E. I, 163 D.P.R. 347 (2004).
El curso procesal que ha seguido el presente recurso, con posterioridad al 30 de noviembre de 2004, fecha en que emitimos nuestra opinión disidente, ha constituido un se-rio agravante para la posición que en aquel entonces asu-mió la mayoría y que hoy reiteran. A esos efectos, la mayo-ría sostiene que estamos ante un caso o controversia justiciable, que existe legitimación activa de parte de los demandantes y que se cumple con los requisitos necesarios para emitir una sentencia declaratoria.
Hoy este recurso se encuentra aún más distante de sa-tisfacer los requisitos de legitimación activa y de caso o controversia justiciable de lo que se encontraba al mo-*551mentó en que se emitió la primera opinión de la mayoría el 20 de noviembre de 2004. Dado el hecho de que los votos en controversia han sido contados y adjudicados, según el re-clamo de la parte demandante, tenemos que preguntarnos entonces: ¿Cuál es el remedio que estamos concediendo? ¿Cuál es la controversia existente?
rH
Dada la nulidad de la sentencia de este Tribunal de 20 de noviembre de 2004, y tomando en consideración que hoy se reiteran sus fundamentos, nos vemos precisados a reite-rar lo expuesto en nuestro disenso anterior. Resulta útil esbozar, en apretada síntesis, el trasfondo procesal que ha precedido el recurso ante nuestra consideración. El Comi-sionado Electoral del Partido Nuevo Progresista (Comisio-nado P.N.P.) impugnó la validez de ciertos votos (conocidos comúnmente como “pivazos”) ante la Comisión Estatal de Elecciones (C.E.E.), organismo que ostenta jurisdicción primaria para atender y adjudicar asuntos sobre materia electoral. La C.E.E. adjudicó la controversia ante sí al de-terminar que un voto bajo la insignia del Partido Indepen-dentista Puertorriqueño (P.I.P.) y votos por el candidato a gobernador, así como por el candidato a Comisionado Resi-dente del Partido Popular Democrático (P.P.D.) en la pape-leta estatal, constituía un voto mixto válido y que como tal procedía ser adjudicado.
Sobre ese mismo asunto,, los peticionarios acudieron ante el Tribunal de Primera Instancia (T.P.I.) solicitando, entre otras cosas, que se emitiera una sentencia declarato-ria a los efectos de que el voto mixto bajo la insignia del P.I.P. y los candidatos del P.P.D., Ledo. Aníbal Acevedo Vilá y Ledo. Roberto Prats, son válidos. Ante dicha solicitud, el T.P.I. determinó que el pleito no era justiciable, ya que el 12 de noviembre de 2004 el presidente de la C.E.E. deter-minó que las papeletas en controversia constituían un voto *552mixto válido y que procedía que se adjudicaran como tal. A la fecha de hoy, ese dictamen es final y firme. Determinó el tribunal de instancia que de entrar a discutir los méritos del caso, estaría emitiendo una opinión consultiva. A tono con lo anterior, el T.P.I. se negó a interceder en el recurso por las razones que ya hemos expuesto. Por lo cual, el re-sultado neto de tal determinación fue mantener en efecto la Resolución emitida por la C.E.E.
Inconforme con ese dictamen, el 18 de noviembre de 2004 la parte peticionaria presentó ante nos un recurso de certificación mediante el cual solicitó que se emita una sentencia declaratoria en la cual se reitere que los llama-dos “pivazos” son votos mixtos válidos y que deben ser ad-judicados durante el escrutinio general.
Posteriormente, la mayoría concedió a las partes recu-rridas hasta el mediodía del 20 de noviembre para que se expresaran. Así las cosas, a las once y cuarenta y ocho de la mañana del 20 de noviembre de 2004, se presentó una no-tificación de traslado (Notice of Removal) al amparo de lo dispuesto en 28 de U.S.C.A. sec. 1446(d). No obstante lo anterior, y en abierta contravención al referido estatuto federal, el cual impone una paralización automática de los procedimientos ante el tribunal estatal, en horas de la no-che del sábado 20 de noviembre de 2004, la mayoría de este Tribunal expidió el auto de certificación y resolvió que los referidos votos ante su consideración eran válidos y debe-rían adjudicarse como tal.
Por su parte, el 23 de noviembre de 2004 el Tribunal de Distrito Federal para el Distrito de Puerto Rico emitió una opinión en la que determinó que la acción tomada por el Tribunal Supremo de Puerto Rico, en la cual adjudicó la validez de los votos mixtos, era nula ab initio por haber ido en total contravención a lo establecido en el estatuto que regula el procedimiento del traslado (removal). El tribunal de distrito federal ordenó, además, que se identificaran y contaran todas las papeletas que contenían los menciona-*553dos votos mixtos, que se separaran de las demás papeletas, y que no se adjudicaran a favor de ningún candidato.
El candidato a la gobernación por el P.P.D., Ledo. Aníbal Acevedo Vilá, acudió ante el Tribunal de Apelaciones para el Primer Circuito para apelar la decisión del Tribunal de Distrito Federal para el Distrito de Puerto Rico, en la que se ordenó no adjudicar los votos de las papeletas mixtas con tres marcas. Solicitó además de ese tribunal, vía re-curso de mandamus, que se ordenara al tribunal de dis-trito federal enviar el caso nuevamente al Tribunal Supremo de Puerto Rico.
Así las cosas, el 15 de diciembre de 2004 el Tribunal de Apelaciones para el Primer Circuito emitió su opinión y dispuso de la controversia ante sí. El mencionado foro sos-tuvo la determinación del tribunal de distrito federal en cuanto a la nulidad de la determinación tomada por la ma-yoría de este Tribunal, por haber actuado contrario a lo establecido en el estatuto que regula el procedimiento de traslado {removal). Véase Rossello-Gonzalez v. Calderon Serra, 398 F.3d 1, 11-12 esc. 23 (2005).
No obstante, ese foro apelativo dejó sin efecto la orden del Tribunal de Distrito Federal para el Distrito de Puerto Rico en cuanto a la no adjudicación de los votos mixtos de tres marcas, y ordenó a éste desestimar con perjuicio todas las reclamaciones pertinentes al asunto de las papeletas de tres marcas. Ese foro apelativo declaró, además, “no ha lugar” la petición de mandamus, por entender que no era necesario emitirla, ya que el Tribunal de Distrito Federal para el Distrito de Puerto Rico no tenía otra opción que enviar el recurso de vuelta al Tribunal Supremo de Puerto Rico. Acto seguido, la C.E.E. comenzó a adjudicar los men-cionados votos de tres marcas (“pivazos”), según lo solici-tado por la parte demandante en el caso ente nos.
El 21 de diciembre de 2004, el candidato a la goberna-ción por el P.N.P., Dr. Pedro Rosselló González, solicitó una reconsideración “en bañe” de la decisión emitida por el pa*554nel de jueces del Tribunal de Apelaciones para el Primer Circuito. Al día siguiente, a esa solicitud de reconsidera-ción, el mencionado tribunal de apelaciones concedió un “no ha lugar”. Por otro lado, el 21 de diciembre de 2004, el Tribunal de Distrito Federal para el Distrito de Puerto Rico emitió una orden para devolver (remand) el recurso al Tribunal Supremo de Puerto Rico.
H-i HH
De entrada, debemos recalcar que nos reafirmamos en nuestra posición asumida en nuestro disenso anterior, de manera que disentimos de la opinión de la mayoría de este Tribunal por entender que no estamos ante un caso o con-troversia justiciable, y que expresarnos sobre los méritos del asunto ante nuestra consideración constituye a todas luces una opinión consultiva. Uno de los principios básicos de nuestro derecho constitucional expone que para que un tribunal pueda adjudicar un asunto, la controversia venti-lada ante su consideración debe ser justiciable. A esos fines, hemos establecido reiteradamente que “los tribunales debemos ser celosos guardianes de nuestra jurisdicción, es-tando obligados, incluso, a considerar dicho asunto motu proprio”. (Escolio omitido.) Sánchez et al. v. Srio. de Justicia et al., 157 D.P.R. 360, 369 (2002). Nuestra autoridad para analizar aspectos relacionados con lo justiciable de los pleitos, si ficticios, académicos o colusorios, deriva “del elemental principio de que los tribunales existen únicamente para resolver controversias genuinas surgidas entre partes opuestas que tienen un interés real de obtener un remedio que haya de afectar sus relaciones jurídicas”. E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958). Véanse: Sánchez et al. v. Srio. de Justicia et al., supra; Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992). Hemos establecido, además, que
[e]sta limitación al Poder Judicial, que emerge de la Cons-*555titución y/o la jurisprudencia, nace de una doble realidad: el que los tribunales sólo pueden decidir controversias dentro de un contexto adversativo, capaz de resolver por medio de un proceso judicial, y de la división tripartita de Gobierno repu-blicano, que asegura que la Rama Judicial no intervendrá en áreas sometidas al criterio de otros poderes de gobierno. (Es-colio omitido.) Sánchez et al. v. Srio. de Justicia et al., supra, pág. 370. Véase Noriega v. Hernández Colón, 135 D.P.R. 406 (1995).
La jurisprudencia reitera que
... un asunto no es justiciable, cuando: se trata de resolver una cuestión política; cuando una de las partes no tiene capa-cidad jurídica para promover un pleito; cuando después de co-menzado un pleito, hechos posteriores lo convierten en acadé-mico; cuando las partes buscan obtener una “opinión consultiva’’, cuando se promueve un pleito que no está maduro. (Énfasis suplido y escolios omitidos.) Noriega v. Hernández Colón, supra, pág. 421.
Más aún, en Ortiz v. Panel F.E.I., 155 D.P.R. 219, 251-252 (2001), establecimos que:
El concepto “opinión consultiva”, que es de estirpe constitu-cional, se define como la ponencia legal emitida por un tribunal cuando no tiene ante sí un caso o una controversia justi-ciable, y cuyo resultado, por tanto, no es obligatorio. H.C. Black’s Law Dictionary, 7ma ed., Minnesota, Ed. West Publishing Co., 1999, pág. 1119. La doctrina de opinión consultiva es integral al concepto constitucional de “justiciabilidad” que rige en nuestra jurisdicción, el cual establece como requisito la existencia de un caso o controversia real para el ejercicio vá-lido del poder judicial.
La doctrina de opinión consultiva intenta evitar que se pro-duzcan decisiones en el vacío, en el abstracto, o bajo hipótesis de índole especulativa, ya que no es función de los tribunales actuar como asesores o consejeros. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 721 (1980); E.L.A. v. Aguayo, 80 D.P.R. 552, 558-560 (1958). En fin, a los tribunales les está vedado emitir opiniones consultivas sujetas a revisión e inter-pretación por las otras ramas de gobierno. R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 116.
Nos reafirmamos, como lo establecimos anteriormente *556en Sánchez et al. v. Srio. de Justicia et al., supra, pág. 371, en que “[a]partamos de esta norma, firmemente desarro-llada y férreamente arraigada en nuestra jurisprudencia, es caer irremediablemente en pronunciamientos abstrac-tos, especulativos y consultivos”.
De otra parte, la sentencia declaratoria, remedio solici-tado por la parte compareciente, ha sido definida como un mecanismo remedial y profiláctico que permite anticipar la dilucidación de los méritos de cualquier reclamación ante los tribunales, siempre y cuando exista un peligro poten-cial contra el que promueve. Charana v. Pueblo, 109 D.P.R. 641, 653 (1980). Añadimos, además, en Moscoso v. Rivera, 76 D.P.R. 481, 493 (1954), que el ejercicio de esa facultad no es ilimitado y conlleva el uso de una balanceada discre-ción del Tribunal dentro de ciertas fronteras, contornos y postulados jurídicos. Ante esto, debemos recordar que tan recientemente como en el 2002, fuimos sumamente enfáti-cos en establecer que
...la legitimación activa de quien pretende utilizar dicho me-canismo [sentencia declaratoria] se rige por los mismos pará-metros y normas de la doctrina de legitimación activa: la exis-tencia de un creíble daño real no imaginario o hipotético. No es meritorio poner en marcha la maquinaria judicial en busca de un remedio cuando no existe tal daño. Sánchez et al. v. Srio. de Justicia et al., supra, pág. 384.
De manera que, para que el Tribunal pueda emitir una sentencia declaratoria, es menester aplicar la doctrina de legitimación activa. Esta establece que quien promueve una acción debe demostrar que
... (1) ha sufrido un daño claro y palpable; (2) el referido daño es real, inmediato y preciso, y no abstracto o hipotético; (3) existe conexión entre el daño sufrido y la causa de acción ejercitada, y (4) la causa de acción surge bajo el palio de la Constitución o de una ley. Col. Peritos Elec. v. A.E.E., 150 D.P.R. 327, 331 (2000).
Según lo anterior, para ostentar legitimación activa, no *557basta con satisfacer algunos de estos requisitos, sino que por el contrario, es necesario cumplir con todos ellos.
En ese mismo caso, Sánchez et al. v. Srio. de Justicia et al., supra, pág. 384, citamos con aprobación a Steffel v. Thompson, 415 U.S. 452, 458-459 (1974), donde el Tribunal Supremo de Estados Unidos determinó que es esencial establecer una controversia justiciable bajo la ley de sen-tencias declaratorias. La manera particularmente laxa en que la mayoría aplica el mecanismo de la sentencia decla-ratoria en el caso ante nuestra consideración, contrasta drásticamente de la posición que con tanta firmeza asumi-mos en Sánchez et al. v. Srio. de Justicia et al., supra. Esto sin duda crea una crasa inconsistencia en las opiniones emitidas por este Tribunal, y creará confusión ante la co-munidad jurídica de nuestro país, pues adolece de falta de claridad y uniformidad en la aplicación del mecanismo. Ante este precedente establecido por la mayoría, será tarea difícil para los abogados del país determinar qué recursos pueden ser objeto de la aplicación del mecanismo de la sen-tencia declaratoria pues, sin duda, luego de la determina-ción en este caso, los criterios para la aplicación de ese mecanismo han sido distorsionados.
Ante lo requerido por la doctrina expuesta, forzoso es concluir que la parte que aquí comparece no satisface los requisitos necesarios para adquirir legitimación activa. Dado que el organismo con jurisdicción primaria para in-tervenir en el asunto adjudicó la controversia a favor de la parte que hoy comparece ante nos, que los votos están siendo adjudicados en forma exacta a lo solicitado por la parte demandante y que al momento en que suscribimos esta opinión ya han sido escrutados y adjudicados en ex-ceso del noventa por ciento de la totalidad de los votos, no logramos entender cuál es el daño sufrido por la parte peticionaria. Ausente un fallo en su contra, tampoco pode-mos atisbar a base de qué éstos pudieran reclamar legiti-mación activa.
*558Como indicáramos en nuestra disidencia anterior sobre este mismo asunto, resulta extraño e inusitado que este Tribunal insista en expresarse sobre los méritos del asunto ante nuestra consideración cuando no se satisfacen los re-quisitos de legitimación activa ni de caso o controversia justiciable, y que tal acción constituye a todas luces una opinión consultiva. Por otra parte, el Tribunal llega a unas conclusiones sobre el alegado voto mixto (los llamados “pi-vazos”) sin que ante nos exista un expediente con prueba adecuada sobre esta materia para aplicar el Derecho ni para examinar serias cuestiones legales y constitucionales implicadas en este asunto. En todo caso, un curso más apropiado hubiera sido devolver el caso al Tribunal de Pri-mera Instancia para que celebre las vistas correspondien-tes que le permitan formular las conclusiones de hecho y de derecho pertinentes. Este es otro ejemplo de un acti-vismo judicial que hace daño a nuestra forma democrática de vida.
A pesar de que en esta opinión no pretendíamos aden-trarnos en la discusión del asunto relacionado al traslado (removal) por entender que en esta etapa no había necesi-dad de ello, nos hemos visto precisados a hacer lo propio para corregir las expresiones que hace la mayoría a esos fines y para poner dentro de su real contexto el caso que citan con aprobación, Berberian v. Gibney, 514 F.2d 790 (1975).
La mayoría señala que fundamenta su posición con res-pecto al traslado en la siguiente cita de Berberian v. Gibney, supra, págs. 790-791:
Jurisdiction of federal court attaches as soon as petition for removal from state court is filed; both state and federal courts have jurisdiction until the process of removal is completed.
En el ejercicio de nuestro deber de veracidad judicial, pondremos dentro de su real contexto y significado el caso antes mencionado. Veamos. La relación del trámite proce-sal que se dio en Berberian v. Gibney, supra, fue la si-*559guíente: la parte demandada presentó una solicitud de traslado (removal) ante el tribunal federal, y no ante el tribunal estatal; seis días más tarde el tribunal estatal emitió su decisión sobre el caso en controversia, y dos días después de haberse emitido esa decisión, el tribunal esta-tal fue finalmente notificado de la solicitud de traslado (.Notice of Removal) presentada ante el tribunal federal. Es decir, la decisión del tribunal estatal fue emitida luego de haberse presentado la solicitud de traslado ante el tribunal federal, pero antes de que se hubiera notificado al tribunal estatal sobre esa solicitud.
Por esta razón es que el Tribunal Federal' de Apelacio-nes para el Primer Circuito establece que ambos tribunales tienen jurisdicción. Es decir, hasta que no se notifique al tribunal estatal, ambos tribunales tienen jurisdicción. En fin, lo que claramente establece el citado caso es que el procedimiento de traslado (removal) se entiende comple-tado una vez se notifica al tribunal estatal sobre la solici-tud de traslado presentada ante el tribunal federal.
En el caso ante nos, el aviso de traslado (Notice of Removal) fue presentado ante este Tribunal antes de emitirse la opinión de 20 de noviembre de 2004.
Por estar en desacuerdo con la decisión mayoritaria, disentimos.
— O —